Exhibit 10.134

EXECUTION COPY

AMENDMENT NO. 10 TO

SECURITY AGREEMENT

AMENDMENT NO. 10 TO SECURITY AGREEMENT, dated as of February 14, 2007 (the
“Amendment”), by and among FIRST INVESTORS RESIDUAL FUNDING LP (the “Debtor”),
FIRST INVESTORS FINANCIAL SERVICES, INC., as seller (the “Seller”) and WACHOVIA
CAPITAL MARKETS, LLC (successor in interest to First Union Securities, Inc.), as
the deal agent (the “Deal Agent”) and collateral agent (the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the parties hereto entered into the Security Agreement, dated as of
December 6, 2001 (as amended, modified and waived to the date hereof, the
“Security Agreement”); and

WHEREAS, the parties to the Security Agreement desire to make certain amendments
to the Security Agreement;

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

SECTION 1.  DEFINITIONS

1.1                               Interpretation.  All capitalized terms used
herein (including the recitals hereto) shall have the respective meanings
assigned thereto in the Security Agreement unless otherwise defined herein.

1.2                               Revised Definitions.

(a)                                  The definition of “Termination Date” in
Section 1.1 of the Agreement is hereby modified, amended and restated to read in
its entirety as follows:

“Termination Date:  The earliest of (1) the day on which a Termination Event
occurs, (2) February 13, 2008 or such later date to which the Termination Date
may be extended, if extended, in the sole discretion of each Noteholder or (3)
the Business Day specified in a written notice from the Debtor to the Deal Agent
and the Collateral Agent.”

SECTION 2.  REPRESENTATIONS, WARRANTIES AND COVENANTS

Debtor and Seller each hereby represents, warrants that each of the
representations and warranties made by or on behalf of such Person in any of the
Transaction Documents was true and correct when made and is true and correct on
and as of the date of this Amendment with the


--------------------------------------------------------------------------------


same full force and effect as if each of such representations and warranties had
been made by such Person on the date hereof and in this Amendment.  Debtor and
the Seller each further represents and warrants to the Deal Agent, each Secured
Party and the Collateral Agent that:  (i) the execution, delivery and
performance by it of this Amendment are within its corporate powers or limited
partnership powers, as the case may be, have been duly authorized by all
necessary action, will not violate any requirement of law or contractual
obligation of Debtor or Seller and will not result in, or require, the creation
or imposition of any lien on any of their respective properties or revenues,
(iii) no authorization or approval or other action by, and no notice or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Amendment, (iv) this Amendment
is its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and (v) it is in compliance with all applicable Requirements of Law.  The
representations and warranties set forth above shall survive the execution of
this Amendment.

SECTION 3.  EFFECTIVENESS OF THIS AMENDMENT

The terms and provisions of this Amendment shall be effective on the last to
occur of receipt by the Deal Agent of an original of this Amendment fully
executed by each of the parties hereto.

SECTION 4.  PROVISIONS OF GENERAL APPLICATION

4.1                               Effect of this Amendment.  Except as modified
pursuant hereto, no other changes or modifications to the Transaction Documents
are intended or implied and in all other respects each of the Transaction
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof.  To the extent of conflict
between the terms of this Amendment and any other Transaction Document, the
terms of this Amendment shall control.  The Security Agreement and this
Amendment shall be read and construed as one agreement.

4.2                               Further Assurances.  Debtor and Seller shall
execute and deliver such additional documents and take such additional action as
may, in the opinion of the Deal Agent, be necessary or desirable to effectuate
the provisions and purposes of this Amendment.

4.3                               Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

4.4                               Survival of Representations and Warranties. 
All representations and warranties made in this Amendment or any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and the other documents, and no investigation by the
Deal Agent, the Collateral Agent or any Secured Party or any closing shall
affect the representations and warranties or the right of Lenders to rely upon
them.

2


--------------------------------------------------------------------------------


4.5                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment.

4.6                               Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

4.7                               Counterparts.  This Amendment may be executed
in any number of counterparts, but all of such counterparts shall together
constitute but one and the same agreement.

[Remainder of Page Intentionally Left Blank]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment is executed and delivered as of the day and
year first above written.

 

DEBTOR:

FIRST INVESTORS RESIDUAL FUNDING LP

 

 

 

 

 

 

By:

FIALAC Holdings, Inc., its sole general partner

 

 

 

 

By:

 

 

 

 

Name:

Bennie H. Duck

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SELLER:

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Bennie H. Duck

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

[Additional Signatures to Follow]

 

 

[Signature Page to Amendment No. 10 to Security Agreement]


--------------------------------------------------------------------------------


 

NOTE INVESTOR:

VARIABLE FUNDING CAPITAL COMPANY LLC,

 

 

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

 

as attorney-in-fact

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DEAL AGENT and

 

 

COLLATERAL AGENT

WACHOVIA CAPITAL MARKETS, LLC,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[End of Signatures]

 

[Signature Page to Amendment No. 10 to Security Agreement]


--------------------------------------------------------------------------------